Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-21 have been considered and are pending examination. Claim(s) 1-6, 8-16, 18-21 have been amended.


Response to Amendment
This Office Action has been issued in response to amendment filed on 08/10/2022 .


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  4-7, 9-14, 18-20.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (U.S. Publication Number 2013/0060933) in view of Perrin (U.S. Patent Number 8,046,366).


Referring to claims 1, 8 and 15, taking claim 15 as exemplary, Tung teaches “15. A system comprising: a processing resource;” Tung figure 1 elements 104, 158, [0029], [0064] discloses processing resources “and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to:” Tung figure 1 elements 106, [0029] discloses memory including executable instructions “receive a plurality of quality of service (QoS) parameters and client preferences from a client device;” Tung [0030], [0040], [0041], [0046], [0064], [0068], [0096], [0102] discloses processing resources receive user’s desired service level requests, adjustments, requirements, preferences via dynamic rules and selected options in order to achieve user’s expectations of compliance of a service level “and manage a QoS policy based on a plurality of QoS objectives included in the received QoS parameters, wherein the plurality of QoS objectives comprise input output operations per second (IOPS), throughput and latency” Tung [0034], [0035], [0036], [0037], [0049], [0059], [0065], [0066], [0074] discloses management of service quality by analyzing parameter measurements (i.e. Latency, IO access speed, throughput) to characterize a current state of the quality service for the user, use dynamic rules to meet user’s SLA requirements (i.e. certain threshold or tolerance) and inform user of how performance may be impacted by other users.
Tung in [0037] Teaches that service level requirements comprise a plurality of parameters as well as “client preferences comprise one or more preference rules received from the client device” Tung [0030], [0041], [0046], [0068], [0094] discloses user refines preferences and preferences are configurable rules but Tung Does not explicitly teach that preferences “determine an objective preference between a first QoS objective and a second QoS objective upon an occurrence of a conflict between a first QoS parameter and a second QoS parameter”
However, Perrin teaches “ determine an objective preference between a first QoS objective and a second QoS objective upon an occurrence of a conflict between a first QoS parameter and a second QoS parameter” Perrin col 6 ln 43-59, col 7 ln 55-67, col 8 ln 1-37, col 14 ln 12-24 discloses that user establishes rule sets defining service level objectives. Further, the service level objectives are prioritized where the associated priorities are used to resolve conflicts between service level objectives, meaning, priority levels are used in order to resolve between conflicting service level objectives
Tung and Perrin are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Perrin, that using a service level mapping module improves performance by efficiently matching service needs to an appropriate service provider that is capable of providing service needs (Perrin col 3 ln 57-61, col 10 ln 4-24). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Perrin’s use of a service level mapping module in the system of Tung to improve performance by efficiently matching service needs to an appropriate service provider that is capable of providing service needs
As per the non-exemplary claims 1 and 8, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2, 9 and 16, taking claim 16 as exemplary, the combination of Tung and Perrin teaches “16. The system of claim 15, wherein the processing resource further to perform an adjustment based on the one or more preference rules,” Tung [0006], [0029] discloses adjusting of SLA rules    “ wherein a first of the one or more preference rules indicates that the adjustment is to disregard the first QoS parameter in favor of the second QoS parameter” Perrin col 6 ln 43-59, col 7 ln 55-67, col 8 ln 1-37, col 14 ln 12-24 discloses that user establishes rule sets defining service level objectives. Further, the service level objectives are prioritized where the associated priorities are used to resolve conflicts between service level objectives, meaning, priority levels are used in order to resolve between conflicting service level objectives
As per the non-exemplary claims 2 and 9, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 3, 10, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (U.S. Publication Number 2013/0060933) in view of Perrin (U.S. Patent Number 8,046,366) in view of Bernat (U.S. Publication Number 2020/0228626) 

Referring to claims 3, 10 and 17, taking claim 17 as exemplary, the combination of Tung and Perrin teaches all the limitations of claim 16  from which claim 17 depends.
Additionally, the combination of Tung and Perrin teaches “determine whether one or more of the performance values exceed one or more of the plurality of QoS parameters.” Tung [0030], [0037], [0040] discloses processing resources determine whether SLA requirements are satisfied or met  
The combination of Tung and Perrin does not explicitly teach “monitor telemetry data associated with the client device to retrieve performance values associated with the QoS objectives;”
However, Bernat teaches “monitor telemetry data associated with the client device to retrieve performance values associated with the QoS objectives;” Bernat Figure 17 element 1708, [0076], disclose receiving telemetry data indicative of performance conditions such as latency and throughput associated with QOS targets 
Tung, Perrin and Bernat are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bernat, that an orchestrator server  improves performance by sending self-test information to resources such that the resources can locally determining if a condition is being satisfied and also by obtaining a simplified result (Bernat [0079]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernat’s orchestrator server in the system of Tung and Perrin to improve performance by sending self-test information to resources such that the resources can locally determining if a condition is being satisfied and also by obtaining a simplified result.
As per the non-exemplary claims 3 and 10, these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 21, Tung teaches “A system comprising: a processing resource;” Tung figure 1 elements 104, 158, [0029], [0064] discloses processing resources “and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to:” Tung figure 1 elements 106, [0029] discloses memory including executable instructions “receive a plurality of quality of service (QoS) parameters and client preferences from a client device,” Tung [0030], [0040], [0041], [0064], [0096], [0102] discloses processing resources receive user’s desired service level requests, adjustments, requirements, preferences via dynamic rules and selected options in order to achieve user’s expectations of compliance of a service level  “and manage a QoS policy based on a plurality of QoS objectives included in the received QoS parameters, wherein the plurality of QoS objectives comprise input output operations per second (IOPS), throughput and latency,” Tung [0034], [0035], [0036], [0037], [0049], [0059], [0065], [0066], [0074] discloses management of service quality by analyzing parameter measurements (i.e. Latency, IO access speed, throughput) to characterize a current state of the quality service for the user, use dynamic rules to meet user’s SLA requirements (i.e. certain threshold or tolerance) and inform user of how performance may be impacted by other users “and determine whether one or more of the performance values exceed one or more of the plurality of QoS parameters.” Tung [0030], [0037], [0040] discloses processing resources determine whether SLA requirements are satisfied or met  
Tung in [0037] Teaches that service level requirements comprise a plurality of parameters as well as “client preferences comprise one or more preference rules received from the client device” Tung [0030], [0041], [0046], [0068], [0094] discloses user refines preferences and preferences are configurable rules but Tung Does not explicitly teach that preferences “determine an objective preference between a first QoS objective and a second QoS objective upon an occurrence of a conflict between a first QoS parameter and a second QoS parameter” “including: monitoring telemetry data associated with the client device to retrieve performance values associated with the QoS objectives;”
However, Perrin  teaches “determine an objective preference between a first QoS objective and a second QoS objective upon an occurrence of a conflict between a first QoS parameter and a second QoS parameter” Perrin col 6 ln 43-59, col 7 ln 55-67, col 8 ln 1-37, col 14 ln 12-24 discloses that user establishes rule sets defining service level objectives. Further, the service level objectives are prioritized where the associated priorities are used to resolve conflicts between service level objectives, meaning, priority levels are used in order to resolve between conflicting service level objectives
Tung and Perrin are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Perrin, that using a service level mapping module improves performance by efficiently matching service needs to an appropriate service provider that is capable of providing service needs (Perrin col 3 ln 57-61, col 10 ln 4-24). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Perrin’s use of a service level mapping module in the system of Tung to improve performance by efficiently matching service needs to an appropriate service provider that is capable of providing service needs
The combination of Tung and Perrin does not explicitly teach “ including: monitoring telemetry data associated with the client device to retrieve performance values associated with the QoS objectives;”
However, Bernat teaches “ including: monitoring telemetry data associated with the client device to retrieve performance values associated with the QoS objectives;” Bernat Figure 17 element 1708, [0076],   disclose receiving telemetry data indicative of performance conditions such as latency and throughput associated with QOS targets  
Tung, Perrin and Bernat are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bernat, that an orchestrator server  improves performance by sending self-test information to resources such that the resources can locally determining if a condition is being satisfied and also by obtaining a simplified result (Bernat [0079]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernat’s orchestrator server in the system of Tung and Perrin to improve performance by sending self-test information to resources such that the resources can locally determining if a condition is being satisfied and also by obtaining a simplified result.


Claim(s) 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (U.S. Publication Number 2013/0060933) in view of Perrin (U.S. Patent Number 8,046,366) in view of Bernat (U.S. Publication Number 2020/0228626) and further view of Darji (U.S. Publication Number 2021/0349657) 

Referring to claims 4, 11 and 18, taking claim 18 as exemplary, the combination of Tung, Perrin and Bernat teaches all the limitations of claim 17  from which claim 18  depends.
the combination of Tung, Perrin and Bernat does not explicitly teach “wherein the processing resource executes the instructions to determine whether a QoS adjustment would result in a conflict between two or more of the QoS parameter objectives upon a determination that one or more of the performance values exceed one or more of the plurality of QoS parameters.”
However, Darji teaches “wherein the processing resource executes the instructions to determine whether a QoS adjustment would result in a conflict between two or more of the QoS parameter objectives upon a determination that one or more of the performance values exceed one or more of the plurality of QoS parameters.” Darji [0208], [0209], [0224], [0231], [0249], [0252], [0256], [0258], claim 9 discloses that when an incompatibility or conflict exists between services, the user is not allowed to select conflicting services. If two services are determined to not conflict then both services are successfully applied at the same time.
Tung, Perrin, Bernat and Darji are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Darji, that using a data service module improves performance by presenting to the user data services which are compatible and prevent conflict  (Darji [0192], [0252] ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Darji’s data service module in the system of Tung, Perrin and Bernat to improve performance by presenting to the user data services which are compatible and prevent conflict.
As per the non-exemplary claims 4 and 11, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5, 12 and 19, taking claim 19 as exemplary, the combination of Tung, Perrin, Bernat and Darji teaches “19. The system of claim 18, wherein the processing resource executes the instructions to perform one or more QoS adjustments upon determining that the QoS adjustment would not result in a conflict between two or more of the QoS parameter objectives.” Darji [0208], [0209], [0224], [0231], [0249], [0252], [0256], [0258], claim 9 discloses that when an incompatibility or conflict exists between services, the user is not allowed to select conflicting services. If two services are determined to not conflict then both services are successfully applied at the same time.
  	 The same motivation that was utilized for combining Tung, Perrin, Bernat and Darji as set forth in claim 18 is equally applicable to claim 19.
As per the non-exemplary claims 5 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6, 13 and 20, taking claim 20 as exemplary, the combination of Tung, Perrin, Bernat and Darji teaches “20. The system of claim 19, wherein the processing resource executes the instructions to examine the one or more preference rules in the client preferences to determine an objective preference upon determining that the QoS adjustment would result in a conflict between two or more of the QoS parameter objectives.” Darji [0208], [0209], [0224], [0231], [0249], [0252], [0256], [0258], claim 9 discloses that when an incompatibility or conflict exists between services, the user is not allowed to select conflicting services. If two services are determined to not conflict then both services are successfully applied at the same time.  
 The same motivation that was utilized for combining Tung, Perrin, Bernat and Darji as set forth in claim 19 is equally applicable to claim 20.
As per the non-exemplary claims 6 and 13, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 7 and 14, taking claim 14 as exemplary, the combination of Tung, Perrin, Bernat and Darji teaches “14. The computer-readable storage medium of claim 13, embodying the set of instructions, which when executed by a processing resource further cause the processing resource to perform a QoS adjustment that complies with the objective preference” Tung [0029], [0033]-[0035], [0038], [0049] discloses processing resources which determine that a state of service is affected by sharing of the environment (resources) and impacts the user’s service quality. Further, Processing resources actively probe the state of the environment and shared resources, determines measurements impacting quality so that user can adjust s preferences with accurate adjustments to meet user’s SLA using dynamic rules. 
As per the non-exemplary claims 7, these claims have similar limitations and are rejected based on the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160170794 A1 DYNAMIC INSTALLATION AND MANAGEMENT OF VIRTUAL CACHING APPLICANCES, Bairavasundaram.
US 20150281999 A1 SYSTEMS, METHODS, AND DEVICES TO SUPPORT INTRA-QCI QOS-AWARE RADIO RESOURCE ALLOCATION, Zhu.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        11/10/2022

/MASUD K KHAN/Primary Examiner, Art Unit 2132